     Case 3:20-cv-01131-CAB-DEB Document 21 Filed 08/07/20 PageID.56 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID SYDNEY POTTER,                                    Case No.: 20-CV-1131-CAB-DEB
12                                          Plaintiff,
                                                             ORDER GRANTING MOTION TO
13   v.                                                      DISMISS
14   ASHFORD UNIVERSITY et al.,
                                         Defendants.         [Doc. No. 18]
15
16
17          This matter is before the Court on Defendants’ motion to dismiss for failure to state
18   a claim. The motion is fully briefed, and the Court deems it suitable for submission without
19   oral argument. The motion is granted.
20          I.     Background
21          According to the complaint, Plaintiff took classes from Defendant Ashford
22   University, an online private university. In August 2019, Plaintiff “stated not one, but
23   several profanity laced homophobic slurs to [Defendant William] Hodde,” who previously
24   had been Plaintiff’s doctoral advisor. [Doc. No. 1-1 at 14-15.] 1 On September 6, 2019,
25   Ashford expelled Plaintiff “as a result of a homophobic slur towards an employee.” [Id. at
26
27
     1
       Pinpoint citations to the record are to the ECF page numbers appearing in the watermark at the top of
28   the page.

                                                         1
                                                                                        20-CV-1131-CAB-DEB
     Case 3:20-cv-01131-CAB-DEB Document 21 Filed 08/07/20 PageID.57 Page 2 of 5



 1   15.] At the time of the expulsion, Plaintiff allegedly was three credits short of graduation
 2   from the Ph.D. program. [Id.]
 3         Plaintiff filed this lawsuit in Florida state court against Ashford, its alleged parent
 4   company, and several employees. The complaint claims that Ashford’s expulsion of
 5   Plaintiff violated Plaintiff’s Fourteenth Amendment due process rights, violated his First
 6   Amendment free speech rights, and constituted a breach of contract. Defendants removed
 7   the case to the United States District Court for the Northern District of Florida and then
 8   moved to transfer the case to this court. The Florida district court granted to motion to
 9   transfer, and the case was transferred to this court on June 22, 2020. Defendants now move
10   to dismiss the complaint for failure to state a claim.
11         II.    Legal Standards
12         The familiar standards on a motion to dismiss apply here. To survive a motion to
13   dismiss under Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted
14   as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
15   662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Thus,
16   the Court “accept[s] factual allegations in the complaint as true and construe[s] the
17   pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire
18   & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). On the other hand, the Court is
19   “not bound to accept as true a legal conclusion couched as a factual allegation.” Iqbal, 556
20   U.S. at 678 (quoting Twombly, 550 U.S. at 555). Nor is the Court “required to accept as
21   true allegations that contradict exhibits attached to the Complaint or matters properly
22   subject to judicial notice, or allegations that are merely conclusory, unwarranted deductions
23   of fact, or unreasonable inferences.” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998
24   (9th Cir. 2010). “In sum, for a complaint to survive a motion to dismiss, the non-conclusory
25   factual content, and reasonable inferences from that content, must be plausibly suggestive
26   of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969
27   (9th Cir. 2009) (quotation marks omitted).
28

                                                     2
                                                                                   20-CV-1131-CAB-DEB
     Case 3:20-cv-01131-CAB-DEB Document 21 Filed 08/07/20 PageID.58 Page 3 of 5



 1         III.   Discussion
 2         Although the complaint asserts seven “counts,” many of the counts are either
 3   duplicative or constitute defenses to or theories of liability for an underlying claim. The
 4   counts listed in the complaint are: (1) “Due Process and Breach of Good Faith (14th
 5   Amendment)”; (2) “Breach of Contract”; (3) “Section § 1983 Claims”; (4) “Retaliation and
 6   Free Speech and Reverse Discrimination (1st Amendment); (5) “Respondeat Superior and
 7   Vicarious Liability”; (6) “Discriminatory Viewpoint”; and (7) “Statute of Limitations.”
 8   These “counts” fall into three categories: (a) claims for violations of Plaintiff’s
 9   constitutional rights (Counts 1, 3, 4, and 6); (b) state common law breach of contract claims
10   (Count 2); and (c) theories of liability or affirmative defenses (Counts 5 and 7).
11                A. Constitutional Claims
12         “[A] litigant complaining of a violation of a constitutional right does not have a
13   direct cause of action under the United States Constitution but must utilize 42 U.S.C. §
14   1983.” Arpin v. Santa Clara Transp. Agency, 261 F.3d 912, 925 (9th Cir. 2001). The first,
15   fourth, and sixth “counts” are each premised on alleged violations of Plaintiff’s
16   constitutional rights. Accordingly, the Court will evaluate these claims as if they are all
17   alleged under section 1983 like Count 3.
18         “To state a claim under § 1983, a plaintiff must allege the violation of a right secured
19   by the Constitution and laws of the United States, and must show that the alleged
20   deprivation was committed by a person acting under color of state law.” West v. Atkins,
21   487 U.S. 42, 48 (1988). “The traditional definition of acting under color of state law
22   requires that the defendant in a § 1983 action have exercised power ‘possessed by virtue
23   of state law and made possible only because the wrongdoer is clothed with the authority of
24   state law.’” Id. at 49. (quoting United States v. Classic, 313 U.S. 299, 326 (1941)). When
25   the defendants are ostensibly private organizations or individuals, “state action may be
26   found if, though only if, there is such a ‘close nexus between the State and the challenged
27   action’ that seemingly private behavior ‘may be fairly treated as that of the State itself.’”
28   Brentwood Acad. v. Tennessee Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295, (2001)

                                                   3
                                                                                20-CV-1131-CAB-DEB
     Case 3:20-cv-01131-CAB-DEB Document 21 Filed 08/07/20 PageID.59 Page 4 of 5



 1   (quoting Jackson v. Metro. Edison Co., 419 U.S. 345, 351 (1974)). “[T]he under-color-
 2   of-state-law element of § 1983 excludes from its reach merely private conduct, no matter
 3   how discriminatory or wrongful.” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50,
 4   (1999) (internal quotation marks and citation omitted).
 5         Plaintiff’s constitutional claims here each fail because all of the defendants are
 6   private entities or individuals. Further, the complaint does not allege, nor could Plaintiff
 7   allege, that in connection with Plaintiff’s expulsion from Ashford for his homophobic slurs,
 8   there was any nexus between the State and Defendants’ conduct, let alone a nexus sufficient
 9   to treat the expulsion as an action of the State itself. Accordingly, Plaintiff’s constitutional
10   claims (Counts 1, 3, 4, and 6) are all dismissed with prejudice.
11                B. Breach of Contract
12         In Count 2 of the complaint, and in a subpart of Count 1, Plaintiff alleges that
13   Defendants’ actions constituted a breach of contract and breach of the covenant of good
14   faith and fair dealing. “The elements for a breach of contract claim are: (1) the existence
15   of the contract; (2) performance by the plaintiff or excuse for nonperformance; (3) breach
16   by the defendant; and (4) damages.” Castro v. Wells Fargo Bank, N.A., No. CV 12-2393
17   RSWL AGRX, 2012 WL 2077294, at *1 (C.D. Cal. June 6, 2012). Here, although the
18   complaint refers generally to “rules, regulations, procedures, [and] handbooks of a
19   university” as forming “part of the contract” between a university and a student [Doc. No.
20   1-1 at 24], it does not allege any specific rule, regulation, procedure, or handbook that
21   constitutes a contract between Plaintiff and any of the Defendants. Nor does the complaint
22   allege any specific rule, regulation, procedure, or handbook term that any of the Defendants
23   allegedly breached. Accordingly, the complaint fails to state a claim for breach of contract,
24   and this claim is dismissed as well.
25                C. Remaining Counts
26         Count five is for “respondeat superior and vicarious liability.” “Respondeat superior
27   is a theory of vicarious liability, which requires a predicate cause of action . . . .”
28   Soderstrom v. Nicholas, No. C 08-05310 JW, 2009 WL 10697266, at *8 (N.D. Cal. May

                                                    4
                                                                                  20-CV-1131-CAB-DEB
     Case 3:20-cv-01131-CAB-DEB Document 21 Filed 08/07/20 PageID.60 Page 5 of 5



 1   20, 2009). Here, because the complaint fails to state a predicate claim for relief, there can
 2   be no vicarious liability of any of the defendants for the conduct of the others. See
 3   generally Varlitskiy v. Cty. of Riverside, No. EDCV192099JGBSPX, 2020 WL 4187767,
 4   at *5 (C.D. Cal. June 11, 2020) (“[B]ecause Plaintiff fails to adequately allege an
 5   underlying negligence claim against the Deputies, he cannot establish that the County is
 6   vicariously liable for their conduct.”). Accordingly, this count is dismissed as well.
 7         Finally, the last count is for “statute of limitations.” The statute of limitations is a
 8   defense to a claim, not an affirmative claim for relief. This count is dismissed as well.
 9         IV.    Disposition
10         In light of the foregoing, it is hereby ORDERED that Defendants’ motion to dismiss
11   is GRANTED. Because Defendants are not state actors and were not acting under the
12   color of state law, any amendment to Counts 1, 3, 4, and 6 would be futile. Accordingly,
13   these claims are DISMISSED WITH PREJUDICE. Likewise, because “respondeat
14   superior and vicarious liability” and “statute of limitations” are not claims for relief, Counts
15   5 and 7 of the complaint are also DISMISSED WITH PREJUDICE. Finally, because
16   Plaintiff could conceivably allege a breach of contract claim, Count 2 is DISMISSED
17   WITHOUT PREJUDICE. However, because this case was removed to federal court
18   based on federal question jurisdiction over claims that are now dismissed with prejudice,
19   the Court declines supplemental jurisdiction over any amended breach of contract claims.
20   Accordingly, if Plaintiff intends to attempt to proceed with an amended breach of contract
21   claim, he should file such a complaint in state court.
22         It is SO ORDERED.
23   Dated: August 7, 2020
24
25
26
27
28

                                                    5
                                                                                  20-CV-1131-CAB-DEB
